1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                    CENTRAL DIVISION
11   Kimberly Archie, et al.                     ) Case No. CV 16-6603 PSG (PLAx)
                                                 )
12                 Plaintiff,                    ) STIPULATED PROTECTIVE
                                                 ) ORDER
13   v.                                          )
                                                 )
14   Pop Warner Little Scholars, Inc. et al.     )
                                                 )
15                 Defendant.                    )
                                                 )
16
17   1.      GENERAL
18           1.1   Purposes and Limitations. Discovery in this action is likely to involve
19   production of confidential, proprietary, or private information for which special
20   protection from public disclosure and from use for any purpose other than prosecuting
21   this litigation may be warranted. Accordingly, the parties hereby stipulate to and petition
22   the Court to enter the following Stipulated Protective Order. The parties acknowledge
23   that this Order does not confer blanket protections on all disclosures or responses to
24   discovery and that the protection it affords from public disclosure and use extends only to
25   the limited information or items that are entitled to confidential treatment under the
26   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3,
27   below, that this Stipulated Protective Order does not entitle them to file confidential
28   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be

                                                 1
     3165297v.2
1    followed and the standards that will be applied when a party seeks permission from the
2    court to file material under seal.
3            1.2   Good Cause Statement.
4            This action is likely to involve trade secrets, customer and pricing lists and other
5    valuable research, development, commercial, financial, technical and/or proprietary
6    information as well as private and severely sensitive photographs and confidential
7    information for which special protection from public disclosure and from use for any
8    purpose other than prosecution of this action is warranted. Such confidential, proprietary,
9    private and sensitive materials and information consist of, among other things,
10   confidential business or financial information, information regarding confidential
11   business practices, or other confidential research, development, or commercial
12   information (including information implicating privacy rights of third parties),
13   information otherwise generally unavailable to the public, or which may be privileged or
14   otherwise protected from disclosure under state or federal statutes, court rules, case
15   decisions, or common law. Accordingly, to expedite the flow of information, to facilitate
16   the prompt resolution of disputes over confidentiality of discovery materials, to
17   adequately protect information the parties are entitled to keep confidential, to ensure that
18   the parties are permitted reasonable necessary uses of such material in preparation for and
19   in the conduct of trial, to address their handling at the end of the litigation, and serve the
20   ends of justice, a protective order for such information is justified in this matter. It is the
21   intent of the parties that information will not be designated as confidential for tactical
22   reasons and that nothing be so designated without a good faith belief that it has been
23   maintained in a confidential, non-public manner, and there is good cause why it should
24   not be part of the public record of this case.
25   2.      DEFINITIONS
26           2.1   Action: Kimberly Archie, et al. v. Pop Warner Little Scholars, Inc., et al.,
27   Case No: CV 16-6603 PSG (PLAx)
28           2.2   Challenging Party: a Party or Non-Party that challenges the designation of

                                                      2
     3165297v.2
1    information or items under this Order.
2            2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it
3    is generated, stored or maintained) or tangible things that qualify for protection under
4    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
5    Statement.
6            2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
7    support staff).
8            2.5   Designating Party: a Party or Non-Party that designates information or
9    items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
10           2.6   Disclosure or Discovery Material: all items or information, regardless of the
11   medium or manner in which it is generated, stored, or maintained (including, among
12   other things, testimony, transcripts, and tangible things), that are produced or generated in
13   disclosures or responses to discovery in this matter.
14           2.7   Expert: a person with specialized knowledge or experience in a matter
15   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
16   expert witness or as a consultant in this Action.
17           2.8   House Counsel: attorneys who are employees of a party to this Action.
18   House Counsel does not include Outside Counsel of Record or any other outside counsel.
19           2.9   Non-Party:      any natural person, partnership, corporation, association, or
20   other legal entity not named as a Party to this action.
21           2.10 Outside Counsel of Record: attorneys who are not employees of a party to
22   this Action but are retained to represent or advise a party to this Action and have
23   appeared in this Action on behalf of that party or are affiliated with a law firm that has
24   appeared on behalf of that party, including support staff.
25           2.11 Party:      any party to this Action, including all of its officers, directors,
26   employees, consultants, retained experts, insurers and Outside Counsel of Record (and
27   their support staffs).
28           2.12 Producing Party:        a Party or Non-Party that produces Disclosure or

                                                    3
     3165297v.2
1    Discovery Material in this Action.
2            2.13 Professional Vendors: persons or entities that provide litigation support
3    services     (e.g.,   photocopying,   videotaping,   translating,   preparing   exhibits   or
4    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
5    their employees and subcontractors.
6            2.14 Protected Material: any Disclosure or Discovery Material that is designated
7    as “CONFIDENTIAL.”
8            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
9    from a Producing Party.
10   3.      SCOPE
11           The protections conferred by this Stipulation and Order cover not only Protected
12   Material (as defined above), but also (1) any information copied or extracted from
13   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
14   Material; and (3) any testimony, conversations, or presentations by Parties or their
15   Counsel that might reveal Protected Material.
16           Any use of Protected Material at trial shall be governed by the orders of the trial
17   judge. This Order does not govern the use of Protected Material at trial.
18   4.      DURATION
19           Once a case proceeds to trial, all of the court-filed information to be introduced
20   that was previously designated as confidential or maintained pursuant to this protective
21   order becomes public and will be presumptively available to all members of the public,
22   including the press, unless compelling reasons supported by specific factual findings to
23   proceed otherwise are made to the trial judge in advance of the trial. See Kamakana v.
24   City and Cty. of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good
25   cause” showing for sealing documents produced in discovery from “compelling reasons”
26   standard when merits-related documents are part of court record). Accordingly, the terms
27   of this protective order do not extend beyond the commencement of the trial.
28   5.      DESIGNATING PROTECTED MATERIAL

                                                   4
     3165297v.2
1            5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
2    Party or Non-Party that designates information or items for protection under this Order
3    must take care to limit any such designation to specific material that qualifies under the
4    appropriate standards.
5            The Designating Party must designate for protection only those parts of material,
6    documents, items, or oral or written communications that qualify so that other portions of
7    the material, documents, items, or communications for which protection is not warranted
8    are not swept unjustifiably within the ambit of this Order.
9            Mass, indiscriminate, or routinized designations are prohibited. Designations that
10   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
11   to unnecessarily encumber the case development process or to impose unnecessary
12   expenses and burdens on other parties) may expose the Designating Party to sanctions.
13           If it comes to a Designating Party’s attention that information or items that it
14   designated for protection do not qualify for protection, that Designating Party must
15   promptly notify all other Parties that it is withdrawing the inapplicable designation.
16           5.2   Manner and Timing of Designations. Except as otherwise provided in this
17   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
18   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
19   must be clearly so designated before the material is disclosed or produced.
20           Designation in conformity with this Order requires:
21                 (a)   for information in documentary form (e.g., paper or electronic
22   documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
23   that the Producing Party affix, at a minimum, the legend “CONFIDENTIAL” (hereinafter
24   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
25   portion or portions of the material on a page qualifies for protection, the Producing Party
26   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
27   in the margins).
28           A Party or Non-Party that makes original documents available for inspection need

                                                  5
     3165297v.2
1    not designate them for protection until after the inspecting Party has indicated which
2    documents it would like copied and produced. During the inspection and before the
3    designation, all of the material made available for inspection shall be deemed
4    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
5    copied and produced, the Producing Party must determine which documents, or portions
6    thereof, qualify for protection under this Order. Then, before producing the specified
7    documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
8    that contains Protected Material. If only a portion or portions of the material on a page
9    qualifies for protection, the Producing Party also must clearly identify the protected
10   portion(s) (e.g., by making appropriate markings in the margins).
11                 (b)   for testimony given in depositions that the Designating Party identify
12   the Disclosure or Discovery Material on the record, before the close of the deposition.
13                 (c)   for information produced in some form other than documentary and
14   for any other tangible items, that the Producing Party affix in a prominent place on the
15   exterior of the container or containers in which the information is stored the legend
16   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
17   the Producing Party, to the extent practicable, shall identify the protected portion(s).
18           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
19   to designate qualified information or items does not, standing alone, waive the
20   Designating Party’s right to secure protection under this Order for such material. Upon
21   timely correction of a designation, the Receiving Party must make reasonable efforts to
22   assure that the material is treated in accordance with the provisions of this Order.
23   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
24           6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation
25   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
26           6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
27   process under Local Rule 37-1, et seq. Any discovery motion must strictly comply with
28   the procedures set forth in Local Rules 37-1, 37-2, and 37-3, 28

                                                   6
     3165297v.2
1            6.3   Burden. The burden of persuasion in any such challenge proceeding shall be
2    on the Designating Party. Frivolous challenges, and those made for an improper purpose
3    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may expose
4    the Challenging Party to sanctions.       Unless the Designating Party has waived or
5    withdrawn the confidentiality designation, all parties shall continue to afford the material
6    in question the level of protection to which it is entitled under the Producing Party’s
7    designation until the Court rules on the challenge.
8    7.      ACCESS TO AND USE OF PROTECTED MATERIAL
9            7.1   Basic Principles. A Receiving Party may use Protected Material that is
10   disclosed or produced by another Party or by a Non-Party in connection with this Action
11   only for prosecuting, defending, or attempting to settle this Action. Such Protected
12   Material may be disclosed only to the categories of persons and under the conditions
13   described in this Order. When the Action has been terminated, a Receiving Party must
14   comply with the provisions of section 13 below (FINAL DISPOSITION).
15           Protected Material must be stored and maintained by a Receiving Party at a
16   location and in a secure manner that ensures that access is limited to the persons
17   authorized under this Order.
18           7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
19   ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
20   may disclose any information or item designated “CONFIDENTIAL” only to:
21                 (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
22   well as employees of said Outside Counsel of Record to whom it is reasonably necessary
23   to disclose the information for this Action;
24                 (b)   the officers, directors, and employees (including House Counsel) of
25   the Receiving Party to whom disclosure is reasonably necessary for this Action;
26                 (c)   Experts (as defined in this Order) of the Receiving Party to whom
27   disclosure is reasonably necessary for this Action and who have signed the
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                    7
     3165297v.2
1                  (d)    the Court and its personnel;
2                  (e)    court reporters and their staff;
3                  (f)    professional jury or trial consultants, mock jurors, and Professional
4    Vendors to whom disclosure is reasonably necessary for this Action and who have signed
5    the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
6                  (g)    the author or recipient of a document containing the information or a
7    custodian or other person who otherwise possessed or knew the information;
8                  (h)    during their depositions, witnesses, and attorneys for witnesses, in the
9    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
10   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
11   be permitted to keep any confidential information unless they sign the “Acknowledgment
12   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
13   Party or ordered by the Court. Pages of transcribed deposition testimony or exhibits to
14   depositions that reveal Protected Material may be separately bound by the court reporter
15   and may not be disclosed to anyone except as permitted under this Stipulated Protective
16   Order;
17                 (i)    any mediator or settlement officer, and their supporting personnel,
18   mutually Agreed upon by any of the parties engaged in settlement discussions; and
19   (j)     Insurers.
20   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
21           OTHER LITIGATION
22           If a Party is served with a subpoena or a court order issued in other litigation that
23   compels disclosure of any information or items designated in this Action as
24   “CONFIDENTIAL,” that Party must:
25           (a)   promptly notify in writing the Designating Party. Such notification shall
26   include a copy of the subpoena or court order;
27           (b)   promptly notify in writing the party who caused the subpoena or order to
28   issue in the other litigation that some or all of the material covered by the subpoena or

                                                    8
     3165297v.2
1    order is subject to this Protective Order. Such notification shall include a copy of this
2    Stipulated Protective Order; and
3            (c)   cooperate with respect to all reasonable procedures sought to be pursued by
4    the Designating Party whose Protected Material may be affected.
5            If the Designating Party timely seeks a protective order, the Party served with the
6    subpoena or court order shall not produce any information designated in this action as
7    “CONFIDENTIAL” before a determination by the court from which the subpoena or
8    order issued, unless the Party has obtained the Designating Party’s permission. The
9    Designating Party shall bear the burden and expense of seeking protection in that court of
10   its confidential material and nothing in these provisions should be construed as
11   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
12   from another court.
13   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
14           PRODUCED IN THIS LITIGATION
15           (a)   The terms of this Order are applicable to information produced by a Non-
16   Party in this Action and designated as “CONFIDENTIAL.”            Such          information
17   produced by Non-Parties in connection with this litigation is protected by the remedies
18   and relief provided by this Order. Nothing in these provisions should be construed as
19   prohibiting a Non-Party from seeking additional protections.
20           (b)   In the event that a Party is required, by a valid discovery request, to produce
21   a Non-Party’s confidential information in its possession, and the Party is subject to an
22   agreement with the Non-Party not to produce the Non-Party’s confidential information,
23   then the Party shall:
24                 (1)   promptly notify in writing the Requesting Party and the Non-Party
25   that some or all of the information requested is subject to a confidentiality agreement
26   with a Non-Party;
27                 (2)   promptly provide the Non-Party with a copy of the Stipulated
28   Protective Order in this Action, the relevant discovery request(s), and a reasonably

                                                   9
     3165297v.2
1    specific description of the information requested; and
2                  (3)      make the information requested available for inspection by the Non-
3    Party, if requested.
4            (c)   If the Non-Party fails to seek a protective order from this Court within 14
5    days of receiving the notice and accompanying information, the Receiving Party may
6    produce the Non-Party’s confidential information responsive to the discovery request. If
7    the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
8    information in its possession or control that is subject to the confidentiality agreement
9    with the Non-Party before a determination by the Court. Absent a court order to the
10   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
11   Court of its Protected Material.
12   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14   Protected Material to any person or in any circumstance not authorized under this
15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
16   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
17   all unauthorized copies of the Protected Material, (c) inform the person or persons to
18   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
19   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
20   that is attached hereto as Exhibit A.
21   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22           PROTECTED MATERIAL
23           When a Producing Party gives notice to Receiving Parties that certain inadvertently
24   produced material is subject to a claim of privilege or other protection, the obligations of
25   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
26   This provision is not intended to modify whatever procedure may be established in an e-
27   discovery order that provides for production without prior privilege review. Pursuant to
28   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the

                                                   10
     3165297v.2
1    effect of disclosure of a communication or information covered by the attorney-client
2    privilege or work product protection, the parties may incorporate their agreement in the
3    stipulated protective order submitted to the Court.
4    12.      MISCELLANEOUS
5             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
6    person to seek its modification by the Court in the future.
7             12.2 Right to Assert Other Objections.         By stipulating to the entry of this
8    Protective Order, no Party waives any right it otherwise would have to object to
9    disclosing or producing any Information or item on any ground not addressed in this
10   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
11   to use in evidence of any of the material covered by this Protective Order.
12            12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
13   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
14   under seal pursuant to a court order authorizing the sealing of the specific Protected
15   Material at issue; good cause must be shown in the request to file under seal. If a Party’s
16   request to file Protected Material under seal is denied by the Court, then the Receiving
17   Party may file the information in the public record unless otherwise instructed by the
18   Court.
19   13.      FINAL DISPOSITION
20            After the final disposition of this Action, within 60 days of a written request by the
21   Designating Party, each Receiving Party must return all Protected Material to the
22   Producing Party or destroy such material. As used in this subdivision, “all Protected
23   Material” includes all copies, abstracts, compilations, summaries, and any other format
24   reproducing or capturing any of the Protected Material. Whether the Protected Material
25   is returned or destroyed, the Receiving Party must submit a written certification to the
26   Producing Party (and, if not the same person or entity, to the Designating Party) by the 60
27   day deadline that (1) identifies (by category, where appropriate) all the Protected Material
28   that was returned or destroyed, and (2) affirms that the Receiving Party has not retained

                                                    11
     3165297v.2
1    any copies, abstracts, compilations, summaries or any other format reproducing or
2    capturing any of the Protected Material. Notwithstanding this provision, counsel are
3    entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
4    hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
5    expert reports, attorney work product, and consultant and expert work product, even if
6    such materials contain Protected Material. Any such archival copies that contain or
7    constitute Protected Material remain subject to this Protective Order as set forth in
8    Section 4 (DURATION).
9    14.     VIOLATION OF ORDER
10           Any violation of this Order may be punished by any and all appropriate measures
11   including, without limitation, contempt proceedings and/or monetary sanctions.
12
13   SO ORDERED
14
15   DATED: October 5, 2018
16                                                PAUL L. ABRAMS
17                                                UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                 12
     3165297v.2
